Citation Nr: 0615035	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  05-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection of a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to July 
1962.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a left knee disorder that is the result of 
service.

2.  The medical evidence of record does not show that the 
veteran has a right knee disorder that is a result of 
service.

3.  The medical evidence of record does not show that the 
veteran has a low back disorder that is a result of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




3.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in July 2003 and August 2003.  The 
veteran was told of what was required to substantiate his 
claims for entitlement to service connection and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claims.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The veteran was provided the foregoing notice 
letters prior to the initial March 2004 adjudication of his 
claims.  Since the veteran's claims for entitlement to 
service connection for a left knee, right knee, and low back 
disorder were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issues.  See 
Dingess/Hartman, 19 Vet. App. at 473.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded a VA examination in December 2003 and an addendum to 
that examination report was provided by the examiner in 
December 2004.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 




Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).




A review of the veteran's service medical records reveals 
that in May 1946, he was treated for low back pain sustained 
while lifting a heavy box.  The diagnosis was acute 
lumbosacral strain.  In February 1954, the veteran was 
treated for a laceration of the left knee.  A follow-up 
treatment record dated two weeks thereafter, shows that the 
left knee was well-healed with negative X-rays.  Service 
medical records were negative for report of or treatment for 
symptoms associated with a right knee disorder during 
service.

A report of medical examination dated in May 1962 and 
completed at the time of the veteran's retirement from 
service, shows that upon clinical evaluation, the veteran's 
spine and lower extremities were normal.  The associated 
report of medical history, also dated in May 1962 and 
completed by the veteran, shows that he indicated that he had 
never had arthritis or rheumatism; bone, joint, or other 
deformity; lameness; or "trick" or locked knee.

Subsequent to service, private outpatient treatment records 
from the Texas Orthopedic Associates dated from August 1994 
to December 1996 show that the veteran was treated 
intermittently for symptoms associated with a right knee 
disorder, to include arthroscopy of the right knee.  The 
veteran reported initially injuring his right knee 35 years 
ago in service, but that he had not been treated at that 
time.  He described that it finally got better and that he 
did relatively well until re-injuring it four to five years 
earlier while carrying heavy lumber.

A radiology report from the Baylor University Medical Center 
dated in March 2000 shows that the veteran had an impression 
of mild degenerative change of both knees.

Private outpatient treatment records from the Dallas 
Orthopedic Clinic dated from November 2001 to August 2003 
show that the veteran was treated intermittently for symptoms 
associated with degenerative joint disease of both knees and 
degenerative disc disease of the lumbar spine.  In April 
2003, the veteran reported having low back pain 
intermittently for many years.  He recalled an injury in 1956 
while loading a helicopter.  The examiner's assessment was 
degenerative disc disease of the lumbar spine probably 
related to the injury years ago and active duty in the Army.

A VA examination report dated in December 2003 shows that the 
examiner reviewed the veteran's claims folder in conjunction 
with conducting the examination.  The examiner referenced the 
service medical records dated in May 1956 wherein a the 
veteran had strained his low back lifting a box and was 
admitted to the hospital for 3 days.  He then he recovered 
and was sent to full duty.  From May 1956 until he was 
ultimately discharged in 1962, he did not have any other back 
problems.  The examiner found no evidence of a knee injury in 
the service medical records or subsequently.  Per history, 
the veteran reported that his knee problems began sometime 
around 1992.

The examiner commented that the veteran had a definite 
straining injury to his low back, which was clearly recorded 
in his service medical records, however, he returned to full 
duty with no restrictions.  There were no reports of any 
other back injury or of any ongoing back problem.  He had no 
knee injury while on active duty per the records and none was 
mentioned at any of his several re-enlistment examinations or 
his separation physical.  Starting in 1992, his knees started 
giving him trouble.  He had high-grade degenerative joint 
disease in both knees and major genu varus.  The examiner 
concluded that the veteran's body shows the signs of much 
wear and tear, but he was unable to relate any of it to his 
service, except a low back strain from which he rapidly 
recovered in May 1956.  The impression was status post active 
duty lumbar strain 1956 with recovery and no residual; no 
other record of knee or back injury while on active duty; and 
beginning in 1992, degenerative joint disease in both knees 
resulted in deformity and limitation of range of motion.  The 
examiner concluded that all of this appeared to be wear and 
tear of a very long and apparently very active life with 
almost none related to any service-connected condition.

An addendum to the December 2003 VA examination report dated 
in December 2004, shows that the examiner explained that 
based on the prior examination of the veteran that showed 
extensive stiffening of the entire spine, his current 
degenerative joint disease in the lumbar spine was not due to 
the injury during service of 1956.  The examiner further 
stated that this opinion was based on a short hospital stay 
for treatment in 1956 with subsequent return to duty with no 
restrictions.  Therefore, it was the examiner's opinion that 
it was less likely than not that the current degenerative 
joint disease was due to the back injury in 1958.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
either a left knee, right knee or low back disorder.  
Although there is evidence of low back pain in May 1946 and 
of a laceration to the left knee in February 1954, during 
service, the evidence suggests that these had resolved prior 
to the veteran's discharge from service as there was no 
further treatment and clinical evaluation of the spine and 
lower extremities at discharge was normal.  The May 1962 
report of medical history showed that the veteran, himself, 
indicated that he had never had "trick" or locked knee; 
arthritis, rheumatism or bursitis; bone, joint, or other 
deformity; or lameness.

Thereafter, there is no evidence of record of treatment to 
the right knee until the August 1994 record from Texas 
Orthopedic Associates wherein the veteran provided a four to 
five year history of symptoms.  The left knee was not 
mentioned in the record until the March 2000 radiology report 
from the Baylor University Medical and the low back was not 
treated addressed until the November 2001 records from the 
Dallas Orthopedic Clinic.  At the very earliest, the current 
symptoms were not shown have become manifested until more 
than 27 years following separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, in the December 2003 VA examination report the 
examiner concluded that the bilateral knee and low back 
disorders appeared to be wear and tear of a very long and 
active life and not related to service.  In the December 2004 
Addendum, the examiner specifically set forth that the 
currently diagnosed degenerative joint disease in the lumbar 
spine was not due to the injury during service of 1956.  
These opinions were definitive and based upon physical 
examination of the veteran and a 



complete review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  They are, therefore, found to 
be persuasive.

While a private examiner in April 2003 stated that the 
veteran's degenerative disc disease of the lumbar spine was 
probably related to the injury years ago and active duty in 
the Army, there is no indication that he reviewed the claims 
folder and he provided no rationale for this opinion, in 
contrast to the VA examiner's opinion.  Accordingly, the 
private examiner's opinion is not found to be persuasive.

Similarly, the evidence does not show that the veteran was 
diagnosed with arthritis of either knee or of the low back 
within one year following his separation from service.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

The Board has considered the veteran's assertions that he 
currently has symptoms associated with a bilateral knee and 
low back disorder that are etiologically related to his 
period of active service, including as a result of climbing 
up and down steps on airplanes and helicopters.  
Unfortunately,  his lay opinion is not considered to be 
competent evidence.  As a lay witness, he can testify as to 
what he actually experienced; however, he lacks the medical 
training, experience, and expertise to make a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, there is no persuasive evidence of record 
showing that veteran's current left knee, right knee, and low 
back disorders had their onset during service or are related 
to any in-service disease or injury.  Clearly, the 
preponderance of evidence here is against the claims.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection for a left knee, right knee, and low 
back disorder, the benefit of the doubt doctrine is not 
applicable and the appeal must be 



denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection of a low back disorder is 
denied.




____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


